         Case 1-19-40820-ast             Doc 337        Filed 02/26/21   Entered 02/26/21 13:17:54




ARCHER & GREINER, P.C.                                                   Hearing Date: May 19, 2021
1211 Avenue of the Americas, Suite 2750                                  Hearing Time: 11:30 A.M.
New York, New York 10036
Tel: (212) 682-4940
Allen G. Kadish
Harrison H.D. Breakstone
Email: akadish@archerlaw.com
        hbreakstone@archerlaw.com

Counsel for Park Monroe Housing
Development Fund Corporation and
984-988 Greene Avenue Housing
Development Fund Corporation,
Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x

In re:                                                                   Chapter 11

PARK MONROE HOUSING DEVELOPMENT                                          Case No. 1-19-40820 (AST)
  FUND CORPORATION, et al.,                                              (Jointly Administered)

               Debtors.

----------------------------------------------------------x

                                  NOTICE OF STATUS CONFERENCES

          PLEASE TAKE NOTICE that on Wednesday, May 19, 2021 at 11:30 A.M., a status

conference in the matters of PARK MONROE HOUSING DEVELOPMENT FUND

CORPORATION and 984-988 GREENE AVENUE HOUSING DEVELOPMENT FUND

CORPORATION, debtors and debtors-in-possession, will be held before the Honorable Alan S.

Trust, Chief United States Bankruptcy Judge.

          PLEASE TAKE FURTHER NOTICE that the status conference will be conducted

telephonically and parties wishing to attend and/or participate may do so by following the dial-in

instructions found in Chief Judge Trust’s chambers procedures, which can be found at

https://www.nyeb.uscourts.gov/content/chief-judge-alan-s-trust. Such parties are asked to inform

the undersigned if they intend to attend and/or participate telephonically.
      Case 1-19-40820-ast   Doc 337   Filed 02/26/21   Entered 02/26/21 13:17:54




Dated: New York, New York              ARCHER & GREINER, P.C.
       February 26, 2021


                                       By:    s/ Allen G. Kadish
                                           Allen G. Kadish
                                           Harrison H.D. Breakstone
                                       1211 Avenue of the Americas, Suite 2750
                                       New York, New York 10036
                                       Tel: (212) 682-4940
                                       Email: akadish@archerlaw.com
                                              hbreakstone@archerlaw.com

                                       Counsel for Park Monroe Housing Development
                                       Fund Corporation and 984-988 Greene Avenue
                                       Housing Development Fund Corporation,
                                       Debtors and Debtors-in-Possession
220442152v1
